UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 D’Anthony Jamison,                                                     12/6/2019

                               Plaintiff,
                                                          1:17-cv-01764 (LTS) (SDA)
                  -against-
                                                          ORDER SCHEDULING
 Detective Nathan Cavada,                                 SETTLEMENT CONFERENCE

                               Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

January 21, 2020 at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:        New York, New York
              December 6, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
